The original petition, construed, of course, in connection with the exhibits thereto, discloses that the documents in question are being held by the Attorney General as material evidence against petitioner upon his impeachment trial which has been ordered by the Governor as authorized by law. The majority opinion, without citation of authority, in effect, holds that the Attorney General must surrender to the petitioner this material evidence which was to have been used in the impeachment proceedings against him.
I am fully persuaded this holding is directly contrary to the logic of the opinion of this Court in Banks v. State, 207 Ala. 179,93 So. 293, 24 A.L.R. 1359 (see also Ex parte Banks,207 Ala. 503, 93 So. 472,) and the numerous cases therein reviewed and that it is immaterial that the records may be considered of a quasi public character.
The cases of Joe Azparren v. C. P. Ferrel, Sheriff, 44 Nev. 157,191 P. 571, 11 A.L.R. 678; State ex rel. Murphy v. Brown,83 Wn. 100, 145 P. 69 and United States v. Hart, D.C., 216 F. 374, are here directly in point and fully sustain the trial court's ruling. This view is likewise sustained by *Page 472 
the logic of the opinion of the United States Supreme Court in Burdeau v. McDowell, 256 U.S. 465, 41 S.Ct. 574, 65 L.Ed. 1048, 13 A.L.R. 1159.
I forego further discussion but the importance of the legal question involved in the due administration of the law impels me to respectfully record my dissent.